Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Tate on 10/14/2021.

The application has been amended as follows: 
1.    (Currently Amended) A personal article holder in combination with a mobile device, the personal article holder comprising:
an elongated body having a non-tapered tubular shape and comprising a hollow interior, a first open end configured for allowing a personal article to be inserted into the hollow interior, and a second open end for allowing a portion of the personal article to [[pass]] protrude through the second open end, and a plurality of holes; 
an attachment means comprising a plurality of zip ties that attach the personal article holder to an outside of a basket of [[a]] the mobile device at an inclined angle wherein the first open end is angled towards a handle directly to a vertical , wherein each zip tie is inserted thorough at least two respective holes from the plurality of holes of the elongated body; and
a label affixed to the personal article holder and comprising at least one of a name of a store or logo of the store.

2.    (Currently Amended) The personal article holder of claim 21, comprising:
a hook attached to an outside surface of the personal article holder.

3.    (Currently Amended) The personal article holder of claim 1, wherein the elongated body has a length of 12 inches

Cancel claims 4-8. 

9.    (Currently Amended) The personal article holder of claim 22 [[1]], wherein the label comprises an RFID or QR code.

10.    (Previously Presented) The personal article holder of claim 1, wherein the personal article holder is attached to a plastic housing of the mobile device.

11.    (Currently Amended) The personal article holder of claim 9, wherein the QR code comprises a scan code configured to launch an application on a device to
display at least one of a map of the store, a coupon, an ability to sign up for emails, or
current sales of the store.

12.    (Previously Presented) The personal article holder of claim 9, wherein the RFID tag is configured to track whether the mobile device has entered or exited the
store.

13.    (Currently Amended) The personal article holder of claim 9, wherein the QR code comprises a scan code configured to launch an application on a device.

14.    (Currently Amended) A shopping cart comprising:
a basket comprising a bottom basket frame, a front basket frame, a rear basket frame, a first side basket frame, and a second side basket frame;
a basket support structure on which the basket is mounted, wherein the basket support structure comprises a base frame mounted on one or more wheel assemblies and a handle structure operatively connected to the base frame for displacing the shopping cart; and

an elongated body having a non-tapered tubular shape comprising: a hollow interior; 
a first open end configured for allowing a personal article to be inserted into the hollow interior; 
a second open end for allowing a portion of the personal article to [[pass]] protrude through the second open end;  and 
a plurality of holes;
an attachment means comprising a plurality of zip ties that attach the personal article holder to an outside of the basket at an inclined angle wherein the first open end is angled towards the handle structure, wherein the plurality of zip
ties secure the elongated body directly to a vertical bar and a horizontal bar of the basket using
zip tie locking levers, wherein each zip tie is inserted thorough at least two respective holes from the plurality of holes of the elongated body; and
a label affixed to the personal article holder and comprising a name of a store and logo of the store.

15.    (Currently Amended) The shopping cart of claim 14, wherein the elongated body has a length of 12 inches

Cancel claims 16-17.

18.    (Currently Amended) The shopping cart of claim 14, wherein the label comprises a QR code 

Cancel claims 19 and 20. 

21.    (New) A personal article holder in combination with a mobile device, the personal article holder comprising:
an elongated body having a non-tapered tubular shape and comprising a hollow interior, a first open end configured for allowing a personal article to be inserted into the hollow interior, and a second open end for allowing a portion of the personal article to protrude through the second open end; 
an attachment means comprising a plurality of zip ties that attach the personal article holder to an outside of a basket of the mobile device at an inclined angle wherein the first open end is angled towards a handle of the mobile device, wherein the plurality of zip ties secure the elongated body directly to a vertical bar and a horizontal bar of the basket using zip tie locking levers; and
wherein the elongated body comprises a plurality of gripping structures positioned radially within the hollow interior and being longitudinally spaced from one another;


22.    (New) A personal article holder in combination with a mobile device, the personal article holder comprising:
a tapered elongated body comprising a hollow interior, a first open end configured for allowing a personal article to be inserted into the hollow interior, and a plurality of holes; 
an attachment means comprising a plurality of zip ties that attach the personal article holder to an outside of a basket of the mobile device at an inclined angle wherein the first open end is angled towards a handle of the mobile device, wherein the plurality of zip ties secure the elongated body directly to a vertical bar and a horizontal bar of the basket using zip tie locking levers wherein each zip tie is inserted thorough at least two respective holes from the plurality of holes of the elongated body; and
a label affixed to the personal article holder and comprising at least one of a name of a store or logo of the store.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: There is no reasonable basis for combining the prior art (i.e. Ursettie 2007/0029745 and Bollmann 8,967,668) without impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later 

Regarding claim 22, Ursettie discloses a personal article holder (Fig 2, #2) in combination with a mobile device (Fig 2, #1), the personal article holder (Fig 2, #2) comprising:
an elongated body (Fig 2, #2) comprising a hollow interior, a first open end configured for allowing a personal article to be inserted into the hollow interior, and a plurality of holes (as shown in Fig 2); 
an attachment means (Fig 2, #3 & #4) comprising a plurality of band attachments (Fig 2, #3 & #4) that attach the personal article holder (Fig 2, #2) to an outside of a mobile device (Fig 2, #1).

Bollmann discloses a personal article holder (Fig 2, #12) in combination with a mobile device (Fig 8, #1000), the personal article holder (Fig 2, #12) comprising
A tapered elongated body (Fig 2, #12) and an attachment means (Fig 2, #22) comprising a plurality of strap mounting elements (Fig 2, #22).
The combination of Ursettie and Bollmann has been discussed above but does not explicitly teach an attachment means comprising a plurality of zip ties that attach the personal article holder to an outside of a basket of the mobile device at an inclined angle wherein the first open end is angled towards a handle of the mobile device, 
a label affixed to the personal article holder and comprising at least one of a name of a store or logo of the store.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DEVIN K BARNETT/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631